Citation Nr: 0031743	
Decision Date: 12/06/00    Archive Date: 12/12/00	

DOCKET NO.  96-05 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disability and a rash on the palms of the hands due to Agent 
Orange exposure.  

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder effective from September 1996 
and in excess of 50 percent effective from October 1998 and 
entitlement to an increased (compensable) evaluation for 
postoperative residuals of a left inguinal hernia.  

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.  By rating action dated in September 1995 the 
Department of Veterans Affairs (VA) Regional Office Chicago, 
Illinois, denied entitlement to service connection for a 
chronic back disability.  The veteran appealed from that 
decision.  In a February 1998 rating action the evaluation 
for his post-traumatic stress disorder was increased from 
10 percent to 30 percent effective from September 1996.  
Service connection for a rash involving the hands due to 
Agent Orange exposure was denied.  The veteran appealed from 
those decisions.  

In a September 1999 rating action the evaluation for the 
post-traumatic stress disorder was increased from 30 percent 
to 50 percent effective from October 1998.  A noncompensable 
evaluation for the postoperative residuals of the veteran's 
left inguinal hernia was confirmed and continued.  The 
veteran appealed from those decisions.  In an August 2000 
rating action a total rating based on individual 
unemployability was denied.  The veteran also appealed from 
that decision.  The case is now before the Board of Veterans' 
Appeals (Board) for appellate consideration.  

The issue of entitlement to an increased (compensable) 
evaluation for postoperative residuals of a left inguinal 
hernia will be addressed in the remand that follows this 
decision.  The issue of TDIU will be deferred pending 
completion of further development.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran's service medical records do not reflect the 
presence of a chronic low back disability.  

3.  Chronic low back conditions including degenerative 
arthritis and degenerative disc disease were initially 
medically demonstrated many years after the veteran's 
separation from service and have not been shown to be of 
service origin. 

4.  A rash involving the veteran's hands was not demonstrated 
during military service.  Such a condition was initially 
medically demonstrated many years after service and has not 
been shown to be due to Agent Orange exposure in service.  

5.  The symptoms resulting from the veteran's post-traumatic 
stress disorder as of September 1996 included nightmares of 
combat, tension, depression, difficulty sleeping and becoming 
easily startled.  The veteran was well oriented and had no 
auditory hallucinations.  He was considered competent for VA 
purposes.  His post-traumatic stress disorder resulted in no 
more than definite social and industrial impairment.  

6.  The veteran's post-traumatic stress disorder symptoms as 
of October 1998 included nightmares and flashbacks, feelings 
of worthlessness, social isolation and difficulty 
concentrating.  His GAF was 40.  The veteran was oriented in 
all three spheres and his judgment was satisfactory when not 
under stress.  His long-term memory was good.  His impairment 
is severe.   


CONCLUSIONS OF LAW

1.  A chronic low back disability, including degenerative 
arthritis, was not incurred in or aggravated during the 
veteran's active military service.  Degenerative arthritis 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  

2.  Service connection for a rash involving the palms of the 
veteran's hands due to Agent Orange exposure in service is 
not warranted.  38 U.S.C.A. §§ 1110, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.307, 3.309.  

3.  An evaluation in excess of 30 percent effective from 
September 1996 for the veteran's post-traumatic stress 
disorder is not warranted.  38 U.S.C.A. §§ 1155, (West 1991) 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. Part 4, Code 9411 (1996).  

4.  An evaluation to 70 percent effective from October 1998 
for the veteran's post-traumatic stress disorder is 
warranted.  38 U.S.C.A. §§ 1155, (West 1991) Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. Part 4, Codes 9400, 9411 (1996) and (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  After reviewing the 
record, the Board is satisfied that all relevant facts have 
been properly developed with respect to the issues being 
decided, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


I.  The Claim for Service Connection for a Chronic 
Low Back Disability

The veteran's service medical records, including the report 
of his physical examination for separation from military 
service, do not reflect the presence of a chronic low back 
disability.  On a medical history form completed by the 
veteran at the time of his physical examination for 
separation from service in March 1970, he checked a block 
indicating that he did not have or had never had recurrent 
back pain.  On the report of medical examination, clinical 
evaluation of the spine was normal.

The veteran was afforded a VA examination in March 1980.  He 
complained of pain in his right hand and wrist, left side and 
left foot.  A back disability was neither reported by the 
veteran nor found by the examiner.  

In March 1995 the veteran submitted a claim for service 
connection for a back disability.

The veteran was afforded a VA orthopedic examination in July 
1995.  He reported that he had injured his back 26 years 
previously when he was blown into a bunker.  He complained of 
occasional pain involving his back.  On examination there was 
no paraspinal muscle spasm or tenderness.  Range of motion of 
the lumbar spine was limited with pain on motion.  An X-ray 
study of the lumbar spine showed some degenerative changes at 
L5 - S1.  The diagnosis was chronic low back sprain/strain.  

The veteran was afforded a VA neurological examination in 
June 1995.  He complained of low back pain with standing or 
when twisting his back.  Various findings were recorded on 
the examination.  The diagnosis was lumbosacral strain.

During a June 1996 hearing at the regional office, the 
veteran testified that in July 1969 while in Vietnam he had 
received shrapnel wounds and had been blown backward into a 
bunker striking his coccyx.  He had been treated for the 
shrapnel wound and also told the physician that he had 
injured his back.  He stated that over the years there had 
been instances where he had aggravated the back injury by 
attempting to pick up things.  He stated that the back 
condition began getting worse in about 1973 and he took 
aspirins at that time.  

He stated that he currently had a sharp pain across his lower 
back.  He had been told that he had arthritis involving his 
spine.  He stated that he sorted letters at the Post Office 
and did not have to lift heavy bags or carry anything heavy.  
He related that from 1966 to 1977 he had worked for an 
automobile corporation but did not have to have an 
examination for the job.  He stated that he had worked as a 
shipping clerk for a company in 1977 and 1978 but did not 
need any physical examination for that job.  He had started 
his job with the Post Office in 1978.  He had had a physical 
examination at that time.  He related that they had checked 
for range of motion and he had done much better bending over 
at that time.  

The veteran submitted a May 1996 statement by a private 
physician, who related that the veteran had chronic back 
pain.  The veteran stated that in 1969 in Vietnam he had been 
in a bunker and had been thrown backward by an explosion 
landing on his buttocks.  He had had some pain at the time of 
the accident and over the years the pain had gotten 
progressively worse.  Various findings were recorded on 
physical examination.  X-ray study of the lumbar spine showed 
some disc space narrowing at L5 - S1 that could be consistent 
with either a degenerative disc or a transitional segment.  
The assessment was chronic low back pain.  Dr. Mather stated 
that in terms of a causal relationship to his accident in 
1969 there was perhaps a remote possibility that the current 
condition could in some way be connected.  He stated that 
there was no known method of connecting the veteran's current 
complaints and his 1969 injury.  

The veteran was again examined by the VA in October 1998.  He 
complained of low back pain since 1969.  On physical 
examination there was some limitation of motion of the lumbar 
spine and pain on motion.  Diagnoses were made of 
degenerative disc disease at L5 - S1 and low back pain.  

The veteran was again afforded a VA examination in January 
2000.  He complained of low back pain with pain involving his 
buttocks.  On physical examination there was limitation of 
motion of the lumbar spine.  The diagnoses were chronic 
lumbar strain with degenerative disc disease at L5 - S1.  An 
X-ray also reportedly showed degenerative joint disease at 
L5 - S1.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

Where a veteran served ninety (90) days or more during a 
period of war and degenerative arthritis becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

of of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be reported in 
full.  38 U.S.C.A. § 1154(b).  

In this case, the veteran's service medical records, 
including the report of his physical examination for 
separation from service do not reflect the presence of a 
chronic low back disability.  It is noted that he has 
reported that he injured his back when he was wounded by 
shrapnel.  The record does not show treatment for shrapnel 
wounds; however since the veteran received the Purple Heart 
Medal, it is conceded that he was wounded during service.  
However, there is nothing in the record to show that a back 
injury was sustained in conjunction with the wound.  On a 
medical history form completed by the veteran at the time of 
his physical examination for separation from service in March 
1970 he checked a block indicating that he did not have or 
had never had recurrent back pain.  On the report of medical 
examination the clinical evaluation of the spine was normal.  

When the veteran submitted his initial claim for VA 
disability benefits in February 1980 he did not refer to a 
low back condition and a back disability was neither reported 
by the veteran nor found by the examiner when the veteran was 
examined by the VA in March 1980.  Low back disabilities, 
including degenerative arthritis and degenerative disc 
disease, were initially medically demonstrated many years 
following the veteran's release from active duty.  In the 
absence of any continuity of complaints or findings regarding 
a back disability over the many years following the veteran's 
separation from service, the Board is unable to conclude that 
the veteran's current low back condition either developed 
during his active military service or, der.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  

The record reflects that the veteran engaged in combat while 
serving in Vietnam and the Board has considered the 
provisions of 38 U.S.C.A. § 1154(b) in connection with his 
claim for service connection for a chronic back disability.  
However, although the veteran has asserted that he sustained 
a low back injury during service and has continued to have 
back problems since that time, he has provided no 
independent, objective evidence in support of his 
contentions.  In his May 1996 statement, a private 
practitioner indicated that there could perhaps be a remote 
possibility that the veteran's current back disability could 
in some way be connected to an inservice accident in 1969; 
however, he stated that there was no known method of 
connecting the veteran's current complaints and any such 
injury.  The Board observes that The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter, 
"the Court") has held that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Accordingly, as noted 
previously, the evidence of record is considered insufficient 
to establish service connection for the veteran's current 
chronic low back disability.  

II.  The Claim for Service Connection for a Rash on the Palms
 of the Veteran's Hands Due to Agent Orange Exposure in 
Service

The veteran's service medical records, including the report 
of his physical examination for separation from service, do 
not reflect the presence of a rash involving the palms of his 
hands.  When the veteran was examined for separation from 
service he reported on a medical history form that he did not 
have or had never had any skin diseases.  On the report of 
medical examination the evaluation of the skin was normal.  

When the veteran was examined by the VA in March 1980 
examination of the skin reflected no eruptions.  

In June 1996 the veteran submitted a claim for service 
connection for chloracne of the hands which he attributed to 
Agent Orange exposure during his tour in Vietnam.

The veteran was afforded a VA Agent Orange examination in 
July 1997.  He indicated that he had rashes on his hands 
about a year after coming back from Vietnam.  The examiner 
deferred any findings regarding the veteran's skin for a VA 
dermatological examination. 

The veteran was afforded a VA dermatological examination in 
July 1997.  He reported a 27-year history of a blistering 
rash on his palms.  He had had no treatment to date.  There 
were no known precipitating factors.  He complained of 
significant pruritus associated with the rash.  On physical 
examination there were several scaly patches and deep-seated 
vesicles on the palms bilaterally.  The diagnosis was 
dyshidrotic eczema.  

The veteran has maintained that the current skin rash 
involving the palms of his hands resulted from his exposure 
to Agent Orange in service.  

If a veteran was exposed to a herbicide agent during active 
military, naval or air service the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied:  Chloracne, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, porphyria cutanea tarda, respiratory 
cancers including cancer of the lung, soft tissue sarcoma, 
prostate cancer and acute and subacute peripheral neuropathy.  
38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval or air service 
served in the Republic of Vietnam during the Vietnam Era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to a 
herbicide agent unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(a)(6)(iii).  

The record reflects that the veteran served in the Republic 
of Vietnam.  However, the current skin disease involving his 
hands, diagnosed as dyshidrotic eczema, is not among the 
disabilities for which service connection may be granted on a 
presumptive basis under the regulations pertaining to Agent 
Orange exposure in service.  As noted previously, the 
veteran's service medical records do not reflect any 
reference to a rash involving the palms of his hands nor was 
such a condition shown until many years after his separation 
from service.  There is no medical evidence tending to 
establish that the veteran's current skin disease involving 
the palms of his hands resulted from exposure to Agent Orange 
in service or was otherwise attributable to his military 
service.  Accordingly, under the circumstances, the Board 
concludes that service connection for a skin disease 
involving the palms of the veteran's hands is not warranted.  


III.  The Claims for Evaluations in Excess of 30 Percent for 
Post-Traumatic Stress Disorder Effective From September 1996
And in Excess of 50 Percent Effective From October 1998

The veteran's initial claim for service connection for post-
traumatic stress disorder was submitted in January 1995.  

The veteran was afforded a VA psychiatric examination in 
February 1995.  He reported that he still had dreams and 
nightmares that he was back in Vietnam and felt anger and 
hate toward the enemy for what they had done.  His sleep was 
interrupted.  He was oriented in all three spheres.  He had 
no hallucinations or paranoia.  He was anxious with tension.  

By rating action in November 1995 the regional office granted 
service connection for post-traumatic stress disorder and 
evaluated the condition as 10 percent disabling.

In September 1996 the veteran submitted a claim for an 
increased rating for his post-traumatic stress disorder.

The veteran was afforded a VA psychiatric examination in July 
1997.  He was married and resided with his wife.  He had not 
been hospitalized and had not had outpatient treatment for 
emotional problems although he commented he probably should 
have been treated.  He stated he kept hearing the same thing 
from his second wife that his first wife told him; that there 
was something wrong.  He overreacted to many things.  He 
stated that since the last examination he had been 
inebriated, most recently the day prior to the current 
examination.  He had not experienced delirium tremens or 
blackouts.  He stated that he did not use street drugs.  He 
remained employed.  He stated that his social life was 
basically nonexistent.  

The veteran indicated that he had combat nightmares but not 
frequently; perhaps once a month.  He did not watch anything 
about Vietnam because he became too depressed.  He had 
suicidal ideation but had never attempted suicide and had no 
plans to take his life.  He reported that he had friends with 
whom he talked, mostly at the gun range or when they had a 
few drinks.  He felt close to his wife but realized it was 
very easy for him to keep people at a distance.  He reported 
that he had difficulty staying asleep.  He went about his 
daily activities but felt miserable all day.  He was very 
irritable when he became angry.  He did not become physically 
abusive.  He had difficulty concentrating and was always on 
the lookout.  He reported that he was easily startled.  

On mental status examination the veteran appeared to be 
tense.  His speech was pressured.  He was well oriented as to 
time, place, person and date.  He could recall the three 
items he was asked to remember.  He kept up with current 
events.  He flawlessly performed serial 7 substraction from 
100.  He did not experience any auditory hallucinations.  He 
constantly felt as if he was watched.  He did not experience 
ideas of reference.  The diagnosis was post-traumatic stress 
disorder.  He was considered competent for VA purposes.  

A VA social and industrial survey was conducted in October 
1998.  The veteran stated that he worked the 8:00 p.m. to 
4:00 a.m. shift at the U.S. Postal Service sorting letters.  
He stated that he had worked for the Post Office for about 20 
years.  He stated that he missed many days from work and had 
problems with his co-workers and supervisors.  He related 
that he missed many days at work when he called in sick due 
to depression.  He stated that he would like to have a job 
where he worked alone.  The veteran stated that his current 
marriage ran hot and cold.  He stated that he and his wife 
argued often over political opinions.  He stated that he 
became angry easily and she calmed him down.  He stated that 
he used to always carry a weapon but that he currently did 
not always carry one.  He did own four weapons.  He seemed to 
be on the verge of rage during the interview.  He stated that 
he did not look friendly and people thought he was not 
friendly.  He stated that he did not enjoy living isolated 
but it was a choice he had to make.  He had little 
interaction with his neighbors and had no friends.  He 
described a positive relationship with his son.  He denied 
that he had an alcohol problem but stated that his wife 
thought he drank too much.  

The veteran described feelings of worthlessness.  He stated 
that he had suicidal thoughts when he felt depressed.  He 
stated that he had a general distrust of people.  He 
described intense road rage.  He stated that he usually slept 
5 to 6 hours but it was broken sleep.  He had recurring 
dreams about Vietnam.  The interviewer expressed an opinion 
that the veteran was terribly bothered by his Vietnam 
memories and his daily life was severely affected by his 
experiences and the memories of them.  She stated that 
although it was difficult he seemed to be able to continue 
his full-time job at the current time.

The veteran was afforded a VA psychiatric examination in 
October 1998.  He was alert in all three spheres and 
cooperative.  He had been a Postal employee for 20 years.  He 
continued his same job but had much anger and rage and 
reported confrontations with his supervisors at work.  His 
psychiatric symptoms were reported to be frequent, severe and 
chronic.  He had severe social impairment and preferred 
isolation.  He had no social ties or friends.  He distrusted 
everyone.  He had difficulty concentrating and feelings of 
worthlessness.  He reported nightmares and flashbacks of his 
Vietnam combat.  His judgment was reported to be satisfactory 
when he was not stressed.  He was oriented in all three 
spheres.  His long-term memory was all right.  He claimed his 
wife complained about his short-term memory.  He had not had 
panic attacks recently.  He claimed his depression was 
occasional but his wife thought he had it every day.  He had 
tenuous impulse control and insomnia.  He was not happy with 
himself.  He believed he had to be perfect in everything he 
did or he became angry with himself.  He was considered 
competent.  Diagnoses were made of post-traumatic stress 
disorder and a personality disorder.  His Global Assessment 
of Functioning (GAF) score was 40.  

A 100 percent evaluation will be assigned for PTSD when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community. Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes, associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior will be present. The individual will be 
unable to obtain or retain employment. A 70 percent rating is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is severely impaired. 
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment to obtain or 
retain employment. A 50 percent evaluation will be assigned 
when the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired. 
By reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment. When there is 
definite impairment in the ability to establish or maintain 
effective or wholesome relationships with people, a 30 
percent evaluation is warranted. The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment. A 10 percent evaluation will be 
assigned when the psychoneurotic symptoms are less than the 
criteria for the 30 percent rating, with emotional tension or 
other evidence of nervousness productive of mild social and 
industrial impairment. 38 C.F.R. Part 4, Diagnostic Code 
9411; effective prior to November 7, 1996.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132  was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirements that the Board articulate "reasons and 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree." It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VA O.G.C. Prec. 9-93 (Nov. 9, 1993). The Board 
is bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(c) (West 1991).

The new rating formula used, pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 9400 (2000), is:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent evaluation.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
evaluation.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 	50 percent evaluation.  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 	30 
percent evaluation.  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrants a 10 percent evaluation.  

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication 
warrants a 	0 percent evaluation.  

38 U.S.C. § 5110(g) (West 1991), prevents the application of 
a later, liberalizing law to a claim prior to the effective 
date of the liberalizing law.  The Secretary's legal 
obligation to apply November 7, 1996, as the effective date 
of the revised regulations prevents the application, prior to 
that date, of the liberalizing law rule stated in Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  In other words, the 
Board must review the evidence dated prior to November 7, 
1996, only in light of the old regulations, but must review 
the evidence submitted after November 7, 1996, under both the 
old and newly revised regulations, using whichever version is 
more favorable to the veteran.  

In this case, the record reflects that as of September 1996 
the veteran's post-traumatic stress disorder resulted in 
symptoms including nightmares of his combat experiences, 
depression, sleep difficulties and becoming easily startled.  
He was also tense and his speech was pressured.  However, he 
was well oriented and had no auditory hallucinations.  He was 
considered competent for VA purposes.  He had been employed 
at the same job with the Post Office for some 20 years 
although he reported problems with his co-workers and 
supervisors.  It was indicated that he went about his daily 
activities, and had friends with whom he talked.  He had 
nightmares only about once a month, and reported that he kept 
up with current affairs.  The evidence does not indicate that 
as of September 1996 the veteran's post-traumatic stress 
disorder was productive of more than definite social and 
industrial impairment.  Accordingly, under the circumstances, 
it follows that entitlement to an evaluation in excess of 
30 percent for the post-traumatic stress disorder would not 
be warranted effective at that time.  

The record further reflects that as of October 1998 the 
veteran's post-traumatic stress disorder resulted in 
nightmares and flashbacks as well as fits of anger.  The 
veteran had difficulty concentrating and had feelings of 
worthlessness.  He preferred isolation and had no friends. 
The examiner noted that the veteran had severe social 
impairment with no social ties and no friends.   His long-
term memory was all right but he had problems with his short-
term memory.  He also had insomnia.  However, the veteran was 
oriented in all three spheres and he had no hallucinations.  
His judgment was considered to be satisfactory when he was 
not under stress.  The examiner assigned a GAF score of 40 
for his psychiatric condition.  Under the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) such a score represents some 
impairment in reality testing or communication or major 
impairment in several areas such as work or school, family 
relations, judgment, thinking or mood.  

The evidence indicates that as of October 1998 the veteran's 
symptoms more nearly approximate the criteria for a 70 
percent rating under the old criteria, or severe impairment.  
His GAF of 40 percent, his social isolation, rage towards and 
distrust of people, and his insomnia support this finding, as 
well as the credible testimony offered by his wife regarding 
his symptoms.  The examiner noted that the examiner found the 
veteran's reported symptoms to be frequent, severe and 
chronic.  The record does not show that a rating beyond 70 
percent is warranted under the old or new criteria.  The 
veteran is employed and has been for many years.  He is 
oriented in all three spheres, and his long-term memory was 
described as all right.  

Accordingly, it follows that entitlement to an evaluation in 
excess of 70 percent for the veteran's post-traumatic stress 
disorder as of October 1998 would not be warranted.  


ORDER

Entitlement to service connection for a chronic back 
disability and a rash on the palms of the hands due to Agent 
Orange exposure in service is denied.  Entitlement to an 
evaluation in excess of 30 percent for a post-traumatic 
stress disorder effective from September 1996 is denied.  An 
increased evaluation to 70 percent for post-traumatic stress 
disorder is granted effective from October 1998.  


REMAND

The veteran's service medical records reflect that in April 
1969 he was placed on light duty for a large left inguinal 
ring with intermittent pain.  Later in April 1969 he had a 
repair of a left inguinal hernia.  

When the veteran was examined by the VA in March 1980 he 
complained of pain involving the left inguinal region 
especially after lifting or walking and standing for 
prolonged periods.  Examination reflected an incision that 
was well healed with no recurrence of the hernia.  

In an April 1980 rating action service connection was granted 
for residuals of a left inguinal herniorrhaphy, rated 
noncompensable.  The veteran appealed for a higher rating and 
in May 1981 the Board of Veterans' Appeals denied the appeal.

The veteran was afforded a VA examination in October 1998.  
He complained of pain involving the left inguinal area.  On 
examination there was minimal tenderness in the left inguinal 
area.  The abdomen otherwise was soft and nontender.

The veteran was afforded another VA examination in October 
1998.  He complained of intermittent pain involving the left 
groin region.  There was no evidence of a hernia.  The 
examiner noted that the veteran had undergone a hernia repair 
in 1968 and that it was possible that scar tissue had 
developed that impinged on the inguinal nerve.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107).  The 
Court has held that the duty to assist includes the duty to 
obtain adequate and contemporaneous VA examinations, 
including examinations by specialists when indicated, and to 
obtain medical records to which the veteran has referred or 
which may be pertinent to the issues.  Littke v. Derwinski, 1 
Vet. App. 90 (1990); Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121 (1991).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The RO should arrange for a VA 
medical examination by an appropriate 
specialist for the purpose of 
ascertaining the nature and extent of 
severity of the veteran's postoperative 
residuals of a left inguinal hernia.  The 
veteran must be informed of the potential 
consequences of his failure to report.  
Any indicated studies should be 
conducted.  The claims file, the criteria 
under 38 C.F.R. § 4.40 and Diagnostic 
Codes 7338, 7803, 7804, 7805, and 7338, 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner pursuant to conduction and 
completion of the examination.

The examiner's report should identify 
disablement present due to the 
postoperative residuals of a left 
inguinal hernia, and in particular any 
anatomical part affected by the scar 
which results in limitation of function, 
and the degree of impairment caused.  It 
should be noted if there is any residual 
tenderness, ulceration or adherence.  The 
examiner should note if any hernia found 
is readily reducible and well supported 
by truss or belt.  All opinions and 
conclusions must be supported by complete 
rationale.  

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing development requested 
development has been completed. In 
particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

3.  Then the RO should take any other 
necessary action, adjudicate the issue 
readjudicate the issue on appeal, 
including the TDIU issue.  



After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  The veteran is free to submit additional 
evidence in support of his claim.  

After allowing the veteran appropriate time to respond, the 
case should be returned to the Board for further appellate 
review, if otherwise in order.  By this remand, the Board 
intimates no opinion as to the final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  


		
NADINE W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals






- 22 -



- 1 -


